Reese, C. J.,
dissenting.
I find myself unable to agree to the majority opinion. It is provided in section 57, ch. 73, Comp. St. 3907, that an action to quiet title may be maintained by a plaintiff claiming title to real estate, whether the plaintiff be in actual possession or not, against any one claiming an adverse estate or interest therein, for the purpose of de*464termiuing such estate or interest and quieting the title. While the petition may be defective, as one to quiet title, and even may not contain facts sufficient to state a cause of action, yet I am unable to see that in its present form it can be held to be anything else than one for that purpose. It cannot be for a forfeiture of the note, as plaintiff lias no interest in that instrument, nor can it be for either a strict or general foreclosure, for in that event the holder of the note might properly be a party to the action. But, as the prayer is for general relief, it is quite probable that such relief under proper averments might be granted. It must not be forgotten that the question as to 'whether the petition states a cause of action, seeking any one of the kinds of relief referred to, cannot be considered on the mere challenge of jurisdiction. It is apparent that the pleader sought to in some manner affect the title to the real estate described in the petition. This being true, th,e action was properly instituted in the county where the land is situated. Code, sec. 51. It may be that under the facts and circumstances of this case a petition cannot be written at this time in which a cause of action can be stated, but that question should be met in another way, if occasion requires: It cannot be on a challenge of jurisdiction.